UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2304


LEVI RIVERA MARTINEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 15, 2017                                          Decided: June 22, 2017


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North Carolina, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Cindy S. Ferrier,
Assistant Director, Brendan P. Hogan, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Levi Rivera Martinez, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge's decision denying his motion to reopen and rescind his in absentia

removal order. We have reviewed the administrative record and the Board’s order and

find no abuse of discretion. See 8 C.F.R. § 1003.23(b) (2016). We therefore deny the

petition for review for the reasons stated by the Board. See In re Rivera Martinez (B.I.A.

Oct. 17, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2